Title: Virginia Delegates to Benjamin Harrison, 24 January 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philadelphia Jany. 24. 1782.

The minister plenipotentiary of France communicated to us this afternoon the inclosed extract from a letter of Count de Vergennes. We are happy to find, that the supplies, which your excellency negotiated with the minister, are ready for transportation to our country. Being informed, that the last letter, which you received from Mr. Luzerne on this subject, threw a damp on the prospect of obtaining them, we conceive that no particular steps have been taken for the forwarding of them. Fearing too, lest a delay in sending them on might prove injurious, if not fatal, to Virginia, we answered the communication by the inclosed letter. We trust, that, howsoever we may have passed beyond the bounds of our authority in this matter, it is justified by the present situation of things: since it is probable, that, unless the Hermione, which is now ready to sail from Virginia, should be the bearer of some direction for the conveyance of these stores, they may be witholden from us for a twelvemonth, and the express cannot wait, or indeed call at Richmond for an answer from the executive.
If, however, we have counteracted any scheme, which your board may have adopted in this business, it is possible, that the mischief may be corrected, by contradicting our dispatches, in a letter, addressed to count de Vergennes and sent by the Hermione.
We have the honor, sir, to be with great respect your excellency’s mo. ob. servts.
Jos: Jones.J Madison Jr.Edmund Randolph.
